FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 26, 2021

                                       No. 04-20-00594-CV

                                        Judy FREEMAN,
                                            Appellant

                                                 v.

     Kundu JOHNSON, as Independent Administrator of the Estate James Phillip Johnson,
                                     Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV01100
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        On December 28, 2020, appellee Kundu Johnson, as Independent Administrator of the
Estate of Phillip P. Johnson, Deceased, filed a motion to dismiss, arguing this court should
dismiss this appeal because appellant Judy Freeman filed an untimely notice of appeal. Johnson
argues that Freeman’s notice of appeal was due by September 25, 2020, and was untimely
because Freeman did not file it until November 13, 2020. Johnson further argues that because
findings of fact and conclusions of law cannot be considered in appeals from summary judgment
orders, Freeman’s request for findings and conclusions did not extend her notice of appeal
deadline. See IKB Indus. v. Pro-Line Corp., 938 S.W.2d 440, 442 (Tex. 1997).
        In general, a notice of appeal must be filed within thirty days after the judgment is signed.
TEX. R. APP. P. 26.1. If a party timely files a motion for new trial, then the deadline to file the
notice of appeal is extended to ninety days from the date of the judgment. See id. R. 26.1(a)(4).
A review of the clerk’s record shows the trial court signed its summary judgment and severance
orders on August 26, 2020. Freeman then filed a request for findings and conclusions and a
motion for new trial on August 28, 2020. Although Johnson is correct that Freeman’s request for
findings and conclusions did not extend the appellate deadline to file her notice of appeal, her
motion for new trial did. See id.; IKB Indus., 938 S.W.2d at 442. Accordingly, Freeman’s notice
of appeal, which was filed within ninety days of the judgment, was timely filed.
       Johnson’s motion to dismiss is therefore DENIED.
                                                                             FILE COPY




                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of January, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court